       Case 3:19-cv-00161-MMD-CLB Document 19 Filed 09/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

JAMES BARKER,              )                      3:19-CV-0161-MMD-CLB
                           )
             Plaintiff,    )                      MINUTES OF THE COURT
                           )
     vs.                   )                      September 8, 2020
                           )
BAKER, etetal.,
BARKER,      al.,          )
                           )
             Defendants.   )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The Office of the Attorney General did not accept service of process on behalf of
Terry Lindberg who is no longer an employee of the Nevada Department of Corrections
(ECF No. 16). However, the Attorney General has filed the last known address of this
defendant under seal (ECF No. 17). If plaintiff wishes to have the U.S. Marshal attempt
service on this defendant, he shall follow the instructions contained in this order.

        The Clerk shall ISSUE a summons for the above-named defendant and send the
same to the U.S. Marshal with the address provided under seal (ECF No. 17). The Clerk
shall also SEND a copy of the complaint (ECF No. 8), the screening order (ECF No. 7),
and this order to the U.S. Marshal for service on the defendant. The Clerk shall SEND to
plaintiff one USM-285 form. Plaintiff shall have until Friday, September 25, 2020, to
complete the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia
Street, 2nd Floor, Reno, Nevada 89501.

        If plaintiff fails to follow this order, the above-named defendant will be dismissed for
failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
